TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00226-CR



                               Robert Troy McClure, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. CR2005-234-4, THE HONORABLE JACK ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Robert Troy McClure has filed a pro se notice of appeal of the trial court’s

Findings of Fact and Conclusions of Law, Recommendation and Order entered in response to

McClure’s fifth application for writ of habeas corpus pursuant to Article 11.07 of the Texas Code

of Criminal Procedure. See Tex. Code Crim. Proc. art. 11.07 (procedure for application for writ of

habeas corpus).

               Article 11.07 vests complete jurisdiction over post-conviction relief from final felony

convictions in the Texas Court of Criminal Appeals. See Tex. Code Crim. Proc. art. 11.07, § 5;

Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481,

483 (Tex. Crim. App. 1995); In re Watson, 253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig.

proceeding). The intermediate courts of appeals have no role in criminal law matters pertaining to

proceedings initiated under article 11.07. See In re Briscoe, 20 S.W.3d 196 (Tex. App.—Houston
[14th Dist.] 2006, orig. proceeding); In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding); cf. Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115,

117–18 (Tex. Crim. App. 2013). Accordingly, we dismiss this appeal for want of jurisdiction.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Dismissed for Want of Jurisdiction

Filed: June 13, 2013

Do Not Publish




                                                 2